
	

114 HJ 82 IH: Relating to the disapproval of the proposed foreign military sale to the Government of Pakistan of F–16 Block 52 aircraft.
U.S. House of Representatives
2016-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		2d Session
		H. J. RES. 82
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2016
			Mr. Rohrabacher introduced the following joint resolution; which was referred to the Committee on Foreign Affairs
		
		JOINT RESOLUTION
		Relating to the disapproval of the proposed foreign military sale to the Government of Pakistan of
			 F–16 Block 52 aircraft.
	
	
 That the issuance of a letter of offer with respect to any of the following proposed sales to the Government of Pakistan (described in the certification Transmittal No. 15–80, sent to the Speaker of the House of Representatives and the chairman of the Committee on Foreign Relations of the Senate pursuant to section 36(b)(1) of the Arms Export Control Act (22 U.S.C. 2776(b)(1))) on February 11, 2016, is hereby prohibited:
 (1)The proposed sale of eight (8) F–16 Block 52 aircraft with the Fl00–PW–229 increased performance engine, and related defense articles and defense services (Transmittal Numbered 15–80).
 (2)The proposed sale of fourteen (14) Joint Helmet Mounted Cueing Systems (JHMCS), and related defense articles and defense services (Transmittal Numbered 15–80).
 (3)The proposed sale of eight (8) AN/APG–68(V)9 radars, and related defense articles and defense services (Transmittal Numbered 15–80).
 (4)The proposed sale of eight (8) ALQ–211(V)9 Advanced Integrated Defensive Electronic Warfare Suites (AIDEWS), and related defense articles and defense services (Transmittal Numbered 15–80).
			
